Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No1 FORM 10-Q/A (Amendment No.1) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 OR [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-137520 DRAYTON HARBOR RESOURCES, INC. (Exact name of registrant as specified in its charter) Nevada State or other jurisdiction of incorporation or organization 98-0501477 (I.R.S. Employer Identification No.) 502 East John Street, Carson City, Nevada, 89706 (Address of principal executive offices) Registrants telephone number: 702-973-1583 None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ ] No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes [ ] No [ ] SEC 1296 (02-08) Potential persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. APPLICABLE ONLY TO CORPORATE ISSUERS: Number of shares outstanding of the registrants class of common stock as of April 30, 2008: 20,000,000 EXPLANATORY NOTE REGARDING AMENDMENT This Amendment No. 1 on Form 10-Q/A (Amendment No. 1) is being filed, in part, to effect a restatement of the previously issued financial statements of the Company, as of and for the quarter ended March 31, 2008. The Company previously restated its prior issued fiscal 2007 financial statements to correct an error that resulted from the inadvertent failure to account for directors loans to the Company related to the payment of professional and corporate fees during 2007 and accounts payable outstanding. In addition, the Company retired 2,500,000 shares of its founders common stock during fiscal 2007 that resulted in a reduction of its outstanding common shares to 5,000,000. Thereafter, the Company, effective January 4, 2008, conducted a 4-for-1 forward stock split dividend resulting in 20,000,000 common shares issued and outstanding. This Amendment No. 1 is being filed to account for and correct items relating to these amendments. This Amendment No.1 also amends Item 2 related to the Companys abandonment of mineral claim(s) and anticipated future acquisition of new mineral property or properties. In addition, this Amendment No. 1 has been amended to comply with the new smaller reporting company filing requirements on Form 10-Q and, in accordance with Rule 12b-15 promulgated under the Securities and Exchange Act of 1934, as amended, this Amendment No. 1 also includes updated certifications from our Chief Executive Officer and Chief Financial Officer as Exhibits 31.1, 31.2 and 32.1 and 32.2. The remaining Items contained within this Amendment No. 1 consist of all other Items originally contained in our Quarterly Report on Form 10-QSB for the quarter ended March 31, 2008 in the form filed on May 14, 2008 ("Original Form 10-QSB"). This Amendment No. 1 does not reflect events occurring after the filing of the Original Form 10-QSB or modify or update those disclosures in any way other than as required to reflect the effects of the restatements or as otherwise stated herein. 2 Drayton Harbor Resources, Inc. INDEX TO THE FORM 10-Q For the quarterly period ended March 31, 2008 PAGE PART I FINANCIAL INFORMATION F-1 ITEM 1. FINANCIAL STATEMENTS (unaudited) F-1 Condensed Consolidated Balance Sheets F-2 Condensed Consolidated Statements of Operations and Deficit F-3 Condensed Consolidated Statements of Stockholders Equity F-4 Condensed Consolidated Statements of Cash Flows F-5 Notes to the Condensed Consolidated Financial Statements F-6 to F-7 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL 14 CONDITION AND RESULTS OF OPERATIONS ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT 15 MARKET RISK ITEM 4. CONTROLS AND PROCEDURES ITEM CONTROLS AND PROCEDURES 4T. PART II OTHER INFORMATION 16 ITEM 1. LEGAL PROCEEDINGS 16 ITEM RISK FACTORS 1A. ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF 16 PROCEEDS ITEM 3. DEFAULTS UPON SENIOR SECURITIES 16 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 16 ITEM 5. OTHER INFORMATION 16 ITEM 6. EXHIBITS 16 SIGNATURES 17 3 CERTAIN DEFINITIONS Below is a list of mining terms common in our industry, and used in this Quarterly Report. Archean. Of or belonging to the earlier of the two divisions of Precambrian time, from approximately 3.8 to 2.5 billion years ago, marked by an atmosphere with little free oxygen, the formation of the first rocks and oceans, and the development of unicellular life. Of or relating to the oldest known rocks, those of the Precambrian Eon, that are predominantly igneous in composition. Assaying. Laboratory examination that determines the content or proportion of a specific metal (ie: gold) contained within a sample. Technique usually involves firing/smelting. Conglomerate. A coarse-grained clastic sedimentary rock, composed of rounded to subangular fragments larger than 2 mm in diameter (granules, pebbles, cobbles, boulders) set in a fine-grained matrix of sand or silt, and commonly cemented by calcium carbonate, iron oxide, silica, or hardened clay; the consolidated equivalent of gravel. The rock or mineral fragments may be of varied composition and range widely in size, and are usually rounded and smoothed from transportation by water or from wave action. Cratons. Parts of the Earth's crust that have attained stability, and have been little deformed for a prolonged period. Development Stage. A development stage project is one which is undergoing preparation of an established commercially mineable deposit for its extraction but which is not yet in production. This stage occurs after completion of a feasibility study. Dolomite Beds. Dolomite beds are associated and interbedded with limestone, commonly representing postdepositional replacement of limestone. Doré. Unrefined gold bullion bars containing various impurities such as silver, copper and mercury, which will be further refined to near pure gold. Dyke or Dike. A tabular igneous intrusion that cuts across the bedding or foliation of the country rock. Exploration Stage. An exploration stage prospect is one which is not in either the development or production stage. Fault. A break in the continuity of a body of rock. It is accompanied by a movement on one side of the break or the other so that what were once parts of one continuous rock stratum or vein are now separated. The amount of displacement of the parts may range from a few inches to thousands of feet. Feldspathic . Said of a rock or other mineral aggregate containing feldspar. Fold . A curve or bend of a planar structure such as rock strata, bedding planes, foliation, or cleavage Foliation . A general term for a planar arrangement of textural or structural features in any type of rock; esp., the planar structure that results from flattening of the constituent grains of a metamorphic rock. Formation. A distinct layer of sedimentary rock of similar composition. Gabbro. A group of dark-colored, basic intrusive igneous rocks composed principally of basic plagioclase (commonly labradorite or bytownite) and clinopyroxene (augite), with or without olivine and orthopyroxene; also, any member of that group. It is the approximate intrusive equivalent of basalt. Apatite and magnetite or ilmenite are common accessory minerals. Geochemistry. The study of the distribution and amounts of the chemical elements in minerals, ores, rocks, solids, water, and the atmosphere. Geophysicist. One who studies the earth; in particular the physics of the solid earth, the atmosphere and the earths magnetosphere. 4 Geotechnical. The study of ground stability. Gneiss. A foliated rock formed by regional metamorphism, in which bands or lens-shaped strata or bodies of rock of granular minerals alternate with bands or lens-shaped strata or bodies or rock in which minerals having flaky or elongate prismatic habits predominate. Granitic. Pertaining to or composed of granite. Heap Leach. A mineral processing method involving the crushing and stacking of an ore on an impermeable liner upon which solutions are sprayed that dissolve metals such as gold and copper; the solutions containing the metals are then collected and treated to recover the metals. Intrusions . Masses of igneous rock that, while molten, were forced into or between other rocks. Kimberlite. A blue/gray igneous rock that contains olivine, serpentine, calcite and silica and is the principal original environment of diamonds. Lamproite. Dark-colored igneous rocks rich in potassium and magnesium. Lithospere. The solid outer portion of the Earth. Mantle. The zone of the Earth below the crust and above the core. Mapped or Geological. The recording of geologic information such as the distribution and nature of rock . Mapping . Units and the occurrence of structural features, mineral deposits, and fossil localities. Metavolcanic. Said of partly metamorphosed volcanic rock. Migmatite. A composite rock composed of igneous or igneous-appearing and/or metamorphic materials that are generally distinguishable megascopically. Mineral. A naturally formed chemical element or compound having a definite chemical composition and, usually, a characteristic crystal form. Mineralization . A natural occurrence in rocks or soil of one or more metal yielding minerals. Mineralized Material. The term mineralized material refers to material that is not included in the reserve as it does not meet all of the criteria for adequate demonstration for economic or legal extraction. Mining . Mining is the process of extraction and beneficiation of mineral reserves to produce a marketable metal or mineral product. Exploration continues during the mining process and, in many cases, mineral reserves are expanded during the life of the mine operations as the exploration potential of the deposit is realized. Outcrop . That part of a geologic formation or structure that appears at the surface of the earth. Pipes. Vertical conduits. Plagioclase. Any of a group of feldspars containing a mixture of sodium and calcium feldspars, distinguished by their extinction angles. Probable Reserve. The term probable reserve refers to reserves for which quantity and grade and/or quality are computed from information similar to that used for proven (measured) reserves, but the sites for inspection, sampling, and measurement are farther apart or are otherwise less adequately spaced. The degree of assurance, although lower than that for proven reserves, is high enough to assume continuity between points of observation. Production Stage. A production stage project is actively engaged in the process of extraction and beneficiation of mineral reserves to produce a marketable metal or mineral product. 5 Proterozoic. Of or relating to the later of the two divisions of Precambrian time, from approximately 2.5 billion to 570 million years ago, marked by the buildup of oxygen and the appearance of the first multicellular eukaryotic life forms. Reserve. The term reserve refers to that part of a mineral deposit which could be economically and legally extracted or produced at the time of the reserve determination. Reserves must be supported by a feasibility study done to bankable standards that demonstrates the economic extraction. (Bankable standards implies that the confidence attached to the costs and achievements developed in the study is sufficient for the project to be eligible for external debt financing.) A reserve includes adjustments to the in-situ tonnes and grade to include diluting materials and allowances for losses that might occur when the material is mined. Sedimentary. Formed by the deposition of sediment. Shear. A form of strain resulting from stresses that cause or tend to cause contiguous parts of a body of rock to slide relatively to each other in a direction parallel to their plane of contact. Sill. A concordant sheet of igneous rock lying nearly horizontal. A sill may become a dike or vice versa. Strike. The direction or trend that a structural surface, e.g. a bedding or fault plane, takes as it intersects the horizontal. Strip. To remove overburden in order to expose ore. Till. Generally unconsolidated matter, deposited directly by and underneath a glacier without subsequent reworking by meltwater, and consisting of a mixture of clay, silt, sand, gravel, and boulders ranging widely in size and shape. Unconformably. Not succeeding the underlying rocks in immediate order of age or not fitting together with them as parts of a continuous whole. Vein. A thin, sheet like crosscutting body of hydrothermal mineralization, principally quartz. Wall Rock. The rock adjacent to a vein. 6 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS DRAYTON HARBOR RESOURCES, INC. (An Exploration Stage Company) RESTATED INTERIM FINANCIAL STATEMENTS MARCH 31, 2008 Page Financial Statements: F-1 Restated Balance Sheets F-2 Restated Income Statements F-3 Restated Statements of Stockholders Equity F-4 Restated Statements of Cash Flow F-5 Notes to Restated Interim Financial Statements F-6 to F-7 The accompanying notes are an integral part of these financial statements. F-1 DRAYTON HARBOR RESOURCES, INC. (An Exploration Stage Company) RESTATED BALANCE SHEETS (Stated in US Dollars) (Unaudited) (Audited) March 31 December 31 ASSETS Current Assets Cash 0 0 Total Current Assets 0 0 Fixed Assets 0 0 Total Assets 0 0 CURRENT LIABILITIES Accounts Payable 2,274 538 Directors Loan 17,643 17,007 Total Current Liabilities 19,917 17,545 Long term Liabilities 0 0 Total Liabilities 19,917 17,545 EQUITY 600,000,000 common shares authorized with a par value of $0.001 per share 20,000,000 common shares issued and outstanding as of March 31, 2008 20,000 5,000 Additional Paid-in Capital (5,000) 10,000 Retained Earnings (Loss) (34,917) (32,545) Total Stockholders Equity (Deficit) (19,917) (17,545) TOTAL LIABILITIES AND SHAREHOLDERS EQUITY 0 0 The accompanying notes are an integral part of these financial statements. F-2 DRAYTON HARBOR RESOURCES, INC. (An Exploration Stage Company) RESTATED INCOME STATEMENTS (Stated in US Dollars) For the Three- For the Three- Month Period Month Period From inception Ended Ended (June 8, 2006) to March 31, 2008 March 31, 2007 March 31, 2008 Revenue 0 0 0 Expenses Professional Fees 2,372 0 18,612 Corporate Fees 0 855 1,305 Total Expenses 2,372 855 19,917 Other Income and Expenses Impairment (Loss) of Mineral Rights - (15,000) (15,000) Net Income (Loss) (2,372) (15,855) (34,917) Basic & Diluted (Loss) Per Common Share (0.0001) (0.002) (0.002) Weighted Average Number of Common Shares Outstanding 20,000,000 7,500,000 20,000,000 (1) Earnings per share and weighted average shares outstanding for the three months ended March 31, 2008 and from inception to March 31, 2008 have been restated to reflect a four-for-one stock split in January 2008. The accompanying notes are an integral part of these financial statements. F-3 DRAYTON HARBOR RESOURCES, INC. (An Exploration Stage Company) RESTATED STATEMENT(S) OF STOCKHOLDERS EQUITY (DEFICIENCY) From Inception (June 8, 2006) to March 31, 2008 (Stated in US Dollars) Common Amount Paid In Deficit Total Equity Stock Capital Accumulated Shares During Development Stage Common 30,000,000 30,000 (15,000) 15,000 Stock Issued to Founders for Cash on June 8, 2006 Net (Loss) for (15,855) (15,855) period Balance, 30,000,000 30,000 (15,000) (15,855) (855) December 31, 2006 Retirement of (10,000,000) (10,000) 10,000 - - Founders Common Stock on August 13, 2007 Net (Loss) for (16,690) (16,690) period Balance, 20,000,000 20,000 (5,000) (32,545) (17,545) December 31, 2007 Net (Loss) for (2,372) (2,372) period Balance, 20,000,000 20,000 (5,000) (34,917) (19,917) March 31, 2008 The accompanying notes are an integral part of these financial statements. F-4 DRAYTON HARBOR RESOURCES, INC. (An Exploration Stage Company) RESTATED STATEMENTS OF CASH FLOWS (Stated in US Dollars) For the Three- For the Three-Month Month Period From inception Period Ended Ended (June 8, 2006) to March 31, 2008 March 31, 2007 March 31, 2008 Operating Activities Net Income (Loss) (2,372) (15,855) (34,917) Recognition of an Impairment Loss (Mineral Claims) - 15,000 15,000 Accounts Payable and Accrued Liabilities 2,372 855 19,917 Net Cash used by Operating Activities 0 0 0 Investing Activities Purchase of Mineral Claim - (15,000) (15,000) Impairment (Loss) of Mineral Rights 15,000 15,000 Net Cash used by Investing Activities 0 0 0 Financing Activities Issuance of 30,000,000 Common Shares @ $0.0005 Per Common Share - 7,500 7,500 Additional Paid-in Capital - 7,500 10,000 Retirement of Founders Common Shares - - (2,500) Net Cash provided from Financial Activities 0 15,000 15,000 Cash/Cash Equivalents, Beginning of Period 0 0 0 Cash/Cash Equivalents, End of Period 0 0 0 The accompanying notes are an integral part of these financial statements. F-5 DRAYTON HARBOR RESOURCES, INC. (An Exploration Stage Company) NOTES TO THE RESTATED FINANCIAL STATEMENTS (Stated in US Dollars) NOTE 1 ORGANIZATION AND DESCRIPTION OF BUSINESS Drayton Harbor Resources, Inc. (the Company) was organized under the laws of the State of Nevada on June 08, 2006 to explore mineral properties in North America. The Company was formed to engage in the exploration of mineral properties. NOTE 2 CONDENSED FINANCIAL STATEMENTS The accompanying financial statements have been prepared by the Company without audit. In the opinion of management, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position, results of operations, and cash flows at March 31, 2008, and for all periods presented herein, have been made. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (GAAP) have been condensed or omitted. It is suggested that these condensed financial statements be read in conjunction with the financial statements and notes thereto included in the Companys December 31, 2007 audited financial statements. The results of operations for the periods ended March 31, 2008 and 2007 are not necessarily indicative of the operating results for the full years. NOTE 3 GOING CONCERN The Companys financial statements are prepared using GAAP applicable to a going concern which contemplates the realization of assets and liquidation of liabilities in the normal course of business. The Company has not yet established an ongoing source of revenues sufficient to cover its operating costs and allow it to continue as a going concern. The ability of the Company to continue as a going concern is dependent on the Company obtaining adequate capital to fund operating losses until it becomes profitable. If the Company is unable to obtain adequate capital, it could be forced to cease operations. In order to continue as a going concern, the Company will need, among other things, additional capital resources. Managements plan is to obtain such resources for the Company by obtaining capital from management and significant shareholders sufficient to meet its minimal operating expenses and seeking equity and/or debt financing. However management cannot provide any assurances that the Company will be successful in accomplishing any of its plans. The ability of the Company to continue as a going concern is dependent upon its ability to successfully accomplish the plans described in the preceding paragraph and eventually secure other sources of financing and attain profitable operations. The accompanying financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. NOTE 4 STOCK SPLIT Effective January 4, 2008, outstanding shares of the Companys common stock were split four-for-one. All prior share and per share amounts have been restated to reflect the stock split. NOTE 5 EXPLANATORY NOTE-RESTATEMENT OF FINANCIAL AND OTHER INFORMATION This Amendment No. 1 on Form 10-Q/A (Amendment No. 1) is being filed, in part, to effect a restatement of the previously issued financial statements of the Company, as of and for the quarter F-6 DRAYTON HARBOR RESOURCES, INC. (An Exploration Stage Company) NOTES TO THE RESTATED FINANCIAL STATEMENTS (Stated in US Dollars) NOTE 4 EXPLANATORY NOTE-RESTATEMENT OF FINANCIAL AND OTHER INFORMATION (continued) ended March 31, 2008. The Company previously restated its prior issued fiscal 2007 financial statements to correct an error that resulted from the inadvertent failure to account for directors loans to the Company related to the payment of professional and corporate fees during 2007 and accounts payable outstanding. In addition, the Company retired 2,500,000 shares of its founders common stock during fiscal 2007 that resulted in a reduction of its outstanding common shares to 5,000,000. Thereafter, the Company, effective January 4, 2008, conducted a 4-for-1 forward stock split dividend resulting in 20,000,000 common shares issued and outstanding. This Amendment No. 1 is being filed to account for and correct items relating to these amendments. This Amendment No.1 also amends Item 2 related to the Companys abandonment of mineral claim(s) and anticipated future acquisition of new mineral property or properties. In addition, this Amendment No. 1 has been amended to comply with the new smaller reporting company filing requirements on Form 10-Q and, in accordance with Rule 12b-15 promulgated under the Securities and Exchange Act of 1934, as amended, this Amendment No. 1 also includes updated certifications from our Chief Executive Officer and Chief Financial Officer as Exhibits 31.1, 31.2 and 32.1 and 32.2. The remaining Items contained within this Amendment No. 1 consist of all other Items originally contained in our Quarterly Report on Form 10-QSB for the quarter ended March 31, 2008 in the form filed on May 14, 2008 ("Original Form 10-QSB"). This Amendment No. 1 does not reflect events occurring after the filing of the Original Form 10-QSB or modify or update those disclosures in any way other than as required to reflect the effects of the restatements or as otherwise stated herein. F-7 ITEM 2. MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Drayton Harbor Resources, Inc. (we, us, our or similar terms) was organized under the laws of the State of Nevada on June 8, 2006 to explore mineral properties. Our principal executive offices are located at 502 East John Street, Carson City, Nevada, 89706. Our telephone number is (702) 973-1583. On March 28, 2007, our Registration Statement on Form SB-1 was declared effective, allowing our sole shareholder to sell 2,500,000 shares of our common stock at a price of $0.008144 per share. The following discussion should be read in conjunction with our most recent financial statements and notes appearing elsewhere in this quarterly report. In addition to the historical consolidated financial information, the following discussion contains forward-looking statements that involve risks and uncertainties. Our actual results may differ materially from those anticipated in these forward-looking statements as a result of certain factors. FULL FISCAL YEARS Liquidity We do not know of any trends or demands, commitments, events or uncertainties that will result in or that are reasonably likely to result in our liquidity increasing or decreasing in any material way We do not have any material unused sources of liquid assets. We currently can satisfy our cash requirements for the next three (3) months. We anticipate we will have to raise additional funds of approximately $300,000 during the next twelve (12) months to meet our cash requirements. We do not have any lending arrangements in place with banking or financial institutions and we do not anticipate that we will be able to secure these funding arrangements in the near future. To the extent that we require additional funds to support our operations or the expansion of our business, we may attempt to sell additional equity shares or issue debt. Any sale of additional equity securities will result in dilution to our stockholders. There can be no assurance that additional financing, if required, will be available to us or available on acceptable terms. Capital Resources We do not currently have any material commitments for capital expenditures as of the end of the latest fiscal period. We are also not aware of any material trends, favorable or unfavorable, in our capital resources nor do we expect any material changes in the mix and relative cost of such resources. Results of Operations We currently have no revenue from operations. We are in a start-up phase with our existing assets and we have no significant assets, tangible or intangible. There can be no assurance that we will generate revenues in the future, or that we will be able to operate profitably in the future, if at all. We have incurred net losses since inception of our operations in June 2006. We are in the process of establishing ourselves as a company to engage in the exploration of mineral properties. We do not currently have any mining claims which we plan to explore, however, we plan to pursue the acquisition of an interest in other mineral claims. We anticipate that any future acquisition would involve the acquisition of an option to earn an interest in a mineral claim as we anticipate that we would not have sufficient cash to purchase a mineral claim of sufficient merit to warrant exploration. This means that we might offer shares of our stock to obtain an option on a property. Once we obtain an option, we would then pursue finding the funds necessary to explore the 14 mineral claim by one or more of the following means: engaging in an offering of our stock; engaging in borrowing; or locating a joint venture partner or partners. We anticipate that we will incur $10,000.00 for operating expenses over the next twelve (12) month period, including professional legal and accounting expenses associated with compliance with our continuing periodic reporting requirements. We are not aware of any unusual or infrequent events or transactions or any significant economic changes that materially affected or could materially affect the amount of our reported income from continuing operations. We are also not aware of any trends or uncertainties that have had or that we reasonably expect will have a material favorable or unfavorable impact on our net sales or revenues or income from continuing operations. Inflation and changing prices have not impacted our net sales and revenues or our income from continuing operations. Off-Balance Sheet Arrangements We currently do not have any off-balance sheet arrangements. Tabular Disclosure of Contractual Obligations As a smaller reporting company, we are not required to provide this information. INTERIM PERIODS Material Changes in Financial Condition and Results of Operations At March 31, 2008, we had working capital of $(20,455) compared to working capital of $(17,545) at December 31, 2007. At both March 31, 2008 and December 31, 2007, our total assets were $NIL. At March 31, 2008, our total current liabilities increased to $(20,455) as compared with $(17,545) at December 31, 2007 as a result of accounts payable of $2,274 and a directors loan(s) in the amount of $636. We have had $NIL revenue from inception. We posted losses of $(2,372) for the quarter ended March 31, 2008, compared to a net loss of $(15,855) for the quarter ended March 31, 2007. From inception to March 31, 2008, we have incurred losses of $(34,917). The principal components of losses were professional fees of $18,612, corporate fees of $1,305 and purchase of the Canyon Gold Property for $15,000. SAFE HARBOR Not applicable. ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK As a smaller reporting company, we are not required to provide the information required by this Item. ITEM 4. CONTROLS AND PROCEDURES See Item 4T. ITEM 4T. CONTROLS AND PROCEDURES Disclosure Controls and Procedures 15 As of the end of the period covered by this report, we conducted an evaluation, under the supervision and with the participation of our chief executive officer and chief financial officer of our disclosure controls and procedures (as defined in Rule 13a-15(e) of the Securities Exchange Act of 1934 (the Exchange Act)). Based upon this evaluation, our chief executive officer and chief financial officer concluded that our disclosure controls and procedures are effective to ensure that information required to be disclosed by us in the reports that we file or submit under the Exchange Act is recorded, processed, summarized and reported, within the time periods specified in the Securities and Exchange Commissions rules and forms. Internal Control Over Financial Reporting There has been no change in our internal control over financial reporting during the current quarter that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. PART II  OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS None. ITEM 1A. RISK FACTORS As a smaller reporting company, we are not required to provide the information required by this Item. ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS None. ITEM 3. DEFAULTS UPON SENIOR SECURITIES None. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS None. ITEM 5. OTHER INFORMATION None. ITEM 6. EXHIBITS (a) Pursuant to Rule 601 of Regulation S-B, the following exhibits are included herein or incorporated by reference. Exhibit Number Description 3.1 Articles of Incorporation, as Amended* 3.2 Bylaws* 31.1 Section 302 Certification  Chief Executive Officer 31.2 Section 302 Certification  Chief Financial Officer 16 32.1 Certification Pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002  Chief Executive Officer. 32.2 Certification Pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002  Chief Financial Officer. *Incorporated by reference to our Form SB-1 Registration Statement filed on September 7, 2006, SEC File Number 333-137160. SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, on this 18 th day of August, 2008. DRAYTON HARBOR RESOURCES, INC. Date: August 18, 2008 By: /s/ Bhupinder Singh Malhi Name: Bhupinder Singh Malhi Title: President (principal executive officer) By: /s/ Rogel Gregario Name: Rogel Gregario Title: Treasurer (principal financial officer and principal accounting officer) 17
